On the Merits.
We have been referred to no codal or statutory provision of the laws of this state which authorizes or permits the resignation of an administrator. While such an officer may be removed, dismissed, or superseded for certain causes, this must be done by direct action, and it is made the duty of the *498judge, upon becoming acquainted with any fact sufficient to justify removal, to direct suit to be instituted for that purpose. Code Prae. arts. 1013-1019. It is argued, however, that no suit to remove was necessary, be-, cause the administrator confessed in his petition, “first, that he was unable to attend properly to the business of the succession, and, second, that this inability was due to press of business and ill health.”
It appears from the allegations of the petition of withdrawal that the inability was not such as to prevent the administrator from discharging the duties of his office.
The argument assumes that the unsworn allegations of the first petition of the administrator must be taken as true, and ignores the allegations of the petition of withdrawal, which are entitled to equal consideration.
Such a doctrine would enable any tutor, curator, or succession representative to resign and get rid of his trust by merely alleging inability to perform the duties of his office. Private business is no excuse at all, and the degree and permanency of the illness are not disclosed by the record. In the case of a tutor, the Civil Code provides that he may be discharged “if his infirmity be of such a nature as to render him incapable of transacting his own business.” Physical ailment is not among the statutory causes for removing or superseding an administrator*. It may be that illness so protracted and severe as to render an administrator incapable of discharging the duties of his trust might furnish good ground for resignation or discharge, but no such case is before the court.
Administrators are subject to the same duties and responsibilities as curators of vacant estates. Civ. Code, art. 1049. The law provides that “curators shall continue in office until the estate shall be finally wound up.” Id. art. 1195. The same rule applies to executors. Id. art. 1674. The law does not contemplate that these fiduciaries shall undertake a trust and then resign, save in very exceptional cases, before it is executed. This is the first ease of the kind presented in our jurisprudence. If it concerned the administrator alone, his resignation might not be objectionable; but the interest of creditors is affected by a change of administrators, causing delays and additional costs and expenses to the estate. The withdrawal of the application to resign should have been permitted in the interest of the succession, the judge being then informed that the administrator was capable of continuing his gestión.
It is therefore ordered, adjudged, and decreed that the order appealed from be annulled, avoided, and reversed, and that Alex McCaskill be recognized and reinstated- as administrator of the succession of R. L. Broadway; appellees to pay costs of appeah